DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an authorized email correspondence with Usman Mughal on 5/31/2022.

The application has been amended as follows: 
Replace claims with the following:
A capacitive structure comprises: 
a ferroelectric material having an inverted u-shap
a first conductive oxide inside a gap area of the inverted u- shape, wherein the first conductive oxide abuts inner sidewalls of the hexagonal ferroelectric, wherein the first conductive oxide fully fills the gap area; 
a second conductive oxide that abuts outer sidewalls of the ferroelectric material, wherein a portion of the second conductive oxide is coupled to the plate-line; 
an insulative material that abuts outer sidewalls of the second conductive oxide, wherein the insulative material includes an oxide of Al; and
a refractive intermetallic material that abuts the first conductive oxide and bottom surfaces of the inverted u-shape of the ferroelectric material.

(canceled) 

A method for forming a capacitive structure, the method comprising: 
forming a ferroelectric material having an inverted u-shap
forming a first conductive oxide inside a gap area of the inverted u- shape, wherein the first conductive oxide abuts inner sidewalls of the hexagonal ferroelectric, wherein the first conductive oxide fully fills the gap area; 
forming a second conductive oxide that abuts outer sidewalls of the ferroelectric material, wherein a portion of the second conductive oxide is coupled to the plate-line; 
forming [[an]] a insulative material that abuts outer sidewalls of the second conductive oxide, wherein the insulative material includes an oxide of Al; and
forming a [[a]] refractive intermetallic material abutting the first conductive oxide and bottom surfaces of the inverted u-shape of the ferroelectric material.

The method of claim 12, wherein the ferroelectric material is one of: a perovskite, a hexagonal ferroelectric, or an improper ferroelectric.

(canceled) 

A system comprising: 
a memory comprising a capacitive structure; and an artificial intelligence (Al) processor coupled to the memory, wherein the capacitive structure comprises: 
a ferroelectric material having an inverted u-shap
a first conductive oxide inside a gap area of the inverted u- shape, wherein the first conductive oxide abuts inner sidewalls of the hexagonal ferroelectric, wherein the first conductive oxide fully fills the gap area; 
a second conductive oxide that abuts outer sidewalls of the ferroelectric material, wherein a portion of the second conductive oxide is coupled to the plate-line; 
an insulative material that abuts outer sidewalls of the second conductive oxide, wherein the insulative material includes an oxide of Al; and
a refractive intermetallic material that abuts the first conductive oxide and bottom surfaces of the inverted u-shape of the ferroelectric material.

The following is an examiner’s statement of reasons for allowance: the prior art teaches a capacitive structure comprises: a ferroelectric material having an inverted u-shape; a first conductive oxide inside a gap area of the inverted u- shape, wherein the first conductive oxide abuts inner sidewalls of the hexagonal ferroelectric, wherein the first conductive oxide fully fills the gap area; a second conductive oxide that abuts outer sidewalls of the ferroelectric material, wherein a portion of the second conductive oxide is coupled to the plate-line; an insulative material that abuts outer sidewalls of the second conductive oxide, wherein the insulative material includes an oxide of Al; and a refractive intermetallic material that abuts the first conducive conductive oxide (see previous office actions).
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein the refractive intermetallic material abuts bottom surfaces of the inverted u-shape of the ferroelectric material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812